Citation Nr: 1112730	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  07-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to February 11, 2008, and higher than 50 percent thereafter.

2.  Entitlement to a disability rating higher than 10 percent for traumatic arthritis and right foot fracture residuals.

3.  Entitlement to a disability rating higher than 10 percent for hypertension.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for sleep apnea.
 
6.  Entitlement to a compensable disability rating for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1985 to June 1985 and from February 2003 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in July 2006, August 2006, October 2006 and June 2008, which, respectively, granted service connection for PTSD (at 30 percent), right foot (at 0 percent), and right ear (at 0 percent), denied service connection for glaucoma, granted service connection for hypertension (at 0 percent), and denied service connection for sleep apnea.  

A March 2007 rating decision assigned an increased disability rating (10 percent) for traumatic arthritis of the right foot; the Veteran continued his appeal.  A February 2008 rating decision assigned an increased (50 percent) disability rating for PTSD, effective February 11, 2008; the Veteran continued to appeal the rating and the effective date of the increase.  Thus, both ratings and ratings periods are on appeal.  And, finally, an October 2008 rating decision assigned an increased (10 percent) disability rating for hypertension, effective as of the date of service connection; again, the Veteran continued his appeal.  

In January 2010, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection on a secondary basis for headaches have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of service connection for glaucoma and sleep apnea and increased rating for right ear hearing loss are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 26, 2007, the Veteran's PTSD was manifested by occasional decrease in work efficiency and intermittent inability to perform occupational tasks due to mild symptoms, including chronic sleep impairment, depressed mood, and anxiety.

2.  As of April 26, 2007, the Veteran's PTSD was manifested by occupational and social impairment resulting in reduced reliability and productivity due to such symptoms as flattened affect, impairments of short-and long-term memory, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.

3.  Since February 11, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, near-continuous depression affecting the ability to function effectively, impaired impulse control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.  Total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name have not been shown.

4.  Throughout the appeals period, the Veteran's right foot traumatic arthritis has been manifested by X-ray evidence of arthritis with full but painful motion of the foot and pain on standing; restriction of motion or moderate deformity of the foot due to traumatic arthritis has not been shown.

5.  Throughout the appeals period, the Veteran's hypertension has been manifested by a requirement of daily medication to control blood pressure; diastolic readings predominantly 110 or higher and systolic readings predominantly 200 or higher have not been shown.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2007, the criteria for a disability rating for PTSD higher than 30 percent were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  As of April 26, 2007, the criteria for a 50 percent disability rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

3.  Since February 11, 2008, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4130, Diagnostic Code 9411 (2010).

4.  The criteria for a disability rating higher than 10 percent for traumatic arthritis of the right foot have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5284 (2010).

5.  The criteria for a disability rating higher than 10 percent for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has made every effort to obtain the Veteran's service treatment records, but has been unsuccessful.  The Veteran and his representative have been duly advised in accordance with 38 C.F.R. § 3.159(e), and has submitted copies of those service treatment records which were in his possession.  The RO has also obtained for the record post-service VA and private treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in relation to his claims for PTSD, hypertension, and a right foot disability in October 2005, January 2007, February 2007, February 2008, and June 2009.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).   

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Evaluative Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the RO assigned staged ratings for the Veteran's PTSD.  The Board agrees that staged ratings are appropriate, but has made adjustments to the assigned ratings as set forth below.

Facts

PTSD

On the October 2005 VA examination, the Veteran's claims file and treatment records were reviewed.  The Veteran reported current symptoms of anxiety and nervousness, racing thoughts, problems sleeping, being easily irritated, and a tendency to withdraw when upset.  He had difficulty communicating with others, avoided situations that upset him, and had experienced some episodes of forgetfulness.  He was looking to return to security guard work although he was fearful of his ability to control himself at work.  On mental status examination, he was alert and oriented, with logical speech and direct thought processes.  There was no evidence of thought or perceptual disturbances and he denied any suicidal or homicidal ideation.  His affect was blunted and eye contact was limited; he was tearful at times during the interview and described his mood as anxious and sad.  His concentration and memory were normal.  The examiner diagnosed PTSD, mild, and assigned a GAF score of 55.  The examiner noted that the Veteran was currently experiencing a mild level of impairment in social and occupational functioning.

A November 2006 mental health treatment note showed the Veteran's symptoms as: psychomotor retardation, limited spontaneous speech, anxious and depressed mood, and mildly constricted affect.  His thought processes were linear and his thought content appropriate and he denied any suicidal or homicidal ideation.  Both short term and long term memory were intact and he had good concentration, insight, impulse control, and judgment.  He reported that his appetite was adequate, but his interests were limited.  His irritability and depressive symptoms were improved, although he still had nightmares and flashbacks.  The provider continued the diagnosis of PTSD and Major Depressive Disorder, but increased his medication.

On February 2007 VA examination, the Veteran reported difficulty sleeping, nervousness, and nightmares.  He said he got anywhere from two to five hours of sleep a night and had nightmares four times a week.  He occasionally had night sweats, and experienced intrusive thoughts almost daily.  He reported significant difficulty with anger control, periods of anxiety, and emotional blunting.  He had a mild startle response to noise and avoided the news or programs dealing with the war.  He had stopped working as a police officer because he couldn't stand being around people and he didn't want to carry a gun because he thought about harming people when they irritated him.  He was working in security, which was going well because he could stay to himself and had a supportive supervisor.  On mental status examination, he was alert and oriented times three, but his affect was blunted and he became tearful when talking about family members who had died since his return from Iraq.  His response times were normal and his attention was adequate.  He denied suicidal ideations, but did have the occasional homicidal thought, although he stated he didn't really want to hurt anyone.  He made good eye contact and his speech was not pressured, there was no motor overactivity or restlessness.  The examiner diagnosed PTSD, moderate, and assigned a GAF score of 45.  The provider noted that he did not have a copy of the claims file to review and could not compare the Veteran's current performance to previous examinations, but noted that the PTSD was complicated by recent bereavements.  He felt that the GAF score for PTSD alone was 50, resulting in a moderate degree of impairment in social functioning and a mild degree of impairment in occupational functioning.

In April 2007, the Veteran was seen for a mental health evaluation.  The provider noted that he seemed to be declining and his symptoms were worsening.  The Veteran reported continuous nightmares about Iraq and a fear of sleeping.  He continued to have trouble controlling his anger, most of which was geared toward his wife.  He reported a lack of interest in activities, sadness, and hopelessness.  He had periodic suicidal thoughts, but denied any intent or plan.  The provider noted that the Veteran appeared disheveled: his hair was uncombed and he was wearing clothes that were not clean.  

In June 2007, the Veteran's treating psychologist submitted a letter on his behalf regarding the severity of his PTSD.  She pointed out that the two VA examination reports cited in the March 2007 Statement of the Case showed an increased severity of symptoms, with the October 2005 VA examination assigning a GAF score of 55 (mild symptoms) and the February 2007 VA examination showing a GAF score of 50 (serious symptoms).  She also included a copy of the April 2007 chart note with its notation of worsening symptoms.  The psychologist noted that in the previous six months, the Veteran's ability to effectively maintain his work as a security guard had declined from three to four days a week to one or two days a week.  His sleep was seriously impaired and he had ongoing conflicts with his wife.  In addition, psychological testing showed an increased severity in his depression, with his Beck Depression Inventory scores in December 2006 of 39, and in May 2007 of 44.  She noted that the Veteran was currently rated as 30 percent disabled due to his PTSD and expressed her opinion that this was not an accurate reflection of the severity of his condition.  

On February 2008 VA examination, the Veteran's claims file and medical records were reviewed.  He reported that since his previous examination in April 2007, he had been seen once a month for individual counseling, and every six months for medication management to decrease his anger and improve his mood.  He had been attending marital counseling along with his wife, which had improved their relationship.  He attended another individual counseling session once a month and a group therapy session once a month.  He stated that he was working in security and only worked about 24 hours a week, missing two or sometimes three days a week because of his mental health symptoms.  He reported that he had a supportive boss who paid him for 40 hours a week regardless.  He found it easier to work alone because of his problems dealing with people and concentration problems.  He reported drinking alcohol two to three times a week, eight to ten beers each time, and said he had been doing so since shortly after he returned from Iraq.  He reported having a good relationship with his daughter, but a troubled relationship with his wife.  He had one close friend he talked to daily, his pastor.  He reported symptoms such as reactivity to loud noises or being in groups of people, a hypervigilant style such as always sitting with his back to the wall, a feeling of paranoia about being followed or being passed by other cars on the road, and detachment from others.  He described problems with depression, low energy, low motivation, and fatigue, but denied that his symptoms impacted his activities of daily living.  On mental status evaluation, his mood was depressed and his affect constricted, his speech was slow, there was evidence of psychomotor retardation, and his eye contact was fair to poor.  He denied any current suicidal or homicidal ideation and said the last time he was physically aggressive was with his wife in November 2007.  He had moderate short-term memory impairment and had difficulty spelling world backwards, which was suggestive of concentration problems.  The examiner diagnosed PTSD and Major Depressive Disorder, and assigned a GAF score of 51.  The examiner further noted that the Veteran was displaying considerable to severe symptoms of PTSD and Major Depression.  The examiner offered the opinion that the Veteran's ability to maintain employment and perform his job duties was considerably to severely impaired, and estimated the Veteran's disability level to be in the considerable to severe range.

In November 2008, the Veteran had a mental health assessment at which he reported having hallucinations, especially command voices, and feeling like someone was sneaking up on him.  He reported feeling hopeless and engaging in behaviors without thinking things through or considering the consequences.  The provider assessed the Veteran as being a low suicide risk at that time and released him to return home.

A December 2008 VA treatment note shows that the Veteran had an episode the previous year in which he lost his temper with his wife and grabbed her by the throat.  Following that, he got into therapy and onto medication and that level of anger had not resurfaced.  Among the other symptoms he reported at that time were depression, fatigue, lack of motivation, decreased interest in sex, fleeting thoughts of suicide, insomnia, intrusive thoughts, a startle reflex to loud noises, avoidance of crowds, and hyperarousal.  He reported that he was employed in security work part time and that there were times he could not work, but he had a lenient supervisor.  At that time his psychotropic medications were increased to achieve a more optimum dosage.

On June 2009 VA examination, the Veteran's claims file, prior examinations, and treatment records were reviewed.  The Veteran reported that he had individual and group counseling once a month and talked to his pastor three to four times a week for counseling and support.  He was taking medication for anxiety and irritability and to help him sleep.  He stated that he worked in security and had missed 35 to 40 days in the past year because of his PTSD and depression, including such symptoms as irritability with coworkers and supervisors, problems with concentration and memory.  He reported a poor relationship with his second wife, although things had improved some with counseling; he had a fair relationship with his children and had two close friends, one of them his pastor.  He reported skipping baths up to one or two days because of his depression and said his kids were what kept him going.  On mental status examination, his mood was depressed and his affect constricted.  His speech was a bit slow and there was evidence of psychomotor retardation and poor eye contact.  He denied auditory or visual hallucinations, but noted that he did experience both of those in his nightmares.  He denied suicidal ideation and said the last time he was physically aggressive with someone was "last week."  He had moderate impairment of short term memory.  The examiner diagnosed PTSD and Major Depressive Disorder and assigned a GAF score of 52.  The examiner noted that the Veteran was exhibiting "considerable symptoms" associated with PTSD and related Major Depression and that those symptoms had worsened since his previous examination.  The examiner could not account for the worsening, but did note increased difficulty coping and more frequent intrusive thoughts and nightmares.  "In terms of his social adaptability and interactions with others, this [man] appears to be considerably impaired.  In terms of his ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner, this [man] appears to be considerably impaired."  The examiner further noted that the Veteran would need help with his money management.

At the January 2010 Video Conference hearing, the Veteran testified that he didn't feel the initial rating of 30 percent was an adequate reflection of his symptoms during the time period involved.  He was experiencing nightmares, night sweats, intrusive thoughts about hurting himself or others, flashbacks, social impairment, problems getting along with colleagues and supervisor, and didn't like to be around people.  He stated that sometimes at work he got so mad he had to leave, that he had choked his wife and had to go to counseling to repair his marriage.  His current symptoms included waking up at night talking to himself, nightmares two to three times a week, avoidance of war movies or violent television, and being quick to anger.  He said he was at the maximum dosage for his medication but his symptoms had still increased.  He was not working at the time of the hearing and not on Social Security.  He experienced some panic attacks, major depression, suicidal ideation, and hallucinations.  He stated that his symptoms had worsened since his June 2009 VA examination.

Right Foot Disability

On November 2005 VA examination, the Veteran reported fracturing his fifth metatarsal on his right foot in a fall in July 2004.  He had an X-ray and was placed in a cast for 8 weeks; he underwent physical therapy and had not had any difficulty with his foot since.  He did not experience pain, weakness, stiffness, swelling, heat, redness, drainage, instability, giving way, locking or abnormal motion.  He did not receive any medical treatment or experience any flare-ups.  He did not use any crutches, braces, canes, or corrective shoes.  On physical examination, there were no observed physical symptoms whatsoever, and no loss of range of motion.  X-rays of the right foot showed some degenerative changed of the first distal intraphalangeal joint, possibly related to old trauma.  The examiner diagnosed a fracture of the fifth metatarsal.

On February 2007 VA examination, the Veteran reported right foot problems since a fall in 2004 which resulted in a fracture of the forefoot.  He complained of intermittent pain in the right foot and wore special shoes with some benefit.  His standing was limited to 45-60 minutes and he had given up running and sports.  He experienced flare-ups of pain during bad weather, lasting two to three days each.  On physical examination, the right foot was normal to inspection with no corns, calluses, or edema.  He did exhibit some pain on motion of his toes and motion of the right ankle and foot was tremulous, but he had full range of motion.  He had tenderness over the distal metatarsal bones on both the dorsum and sole of the foot, and moderate weakness in dorsiflexion.  An X-ray of the right foot showed mild degenerative joint disease and possible posttraumatic deformity of the great toe with no other abnormality noted.

On June 2009 VA examination, the Veteran complained of pain in the right foot every other day, and said he had to wear a larger shoe on the injured foot.  VA treatment records indicated that a diagnosis of osteoarthritis had been made, and he was treated with Indocin, Flexeril, and diclofenac.  He indicated that his foot problems were consistent over time, without any significant flare-ups.  On physical examination, there were mild calluses on the soles of both feet, with no edema.  There was no pain on motion, but there was some restriction of motion of the right foot, as well as tenderness over the metatarsal area and at the base of the great toe.  There was also tenderness over the medial malleolus of the right ankle.  

At the January 2010 Videoconference hearing, the Veteran testified that he fractured his right foot in service and that since then it tended to swell a lot and he suffered from gout.  He said his foot would swell and cause pain after prolonged standing or walking and he often had muscle spasms.  He said that as a result of the swelling in his foot he had to wear a larger shoe on that foot.  He stated that his right foot symptoms had worsened since his last VA examination, specifically noting that sometimes his pain started even when he wasn't doing anything.  

Hypertension

On November 2005 VA examination, the Veteran reported that he was taking medication to control his cholesterol, as well as HCTZ for his blood pressure.  He stated that elevated blood pressure was first noted in 2004 and hypertension was diagnosed and medication prescribed in 2005.  He took his blood pressure medication daily and had no symptoms.  Blood pressure readings were noted as 142/81, 127/84, 113/68.  The examiner diagnosed hypertension on medication.

A cumulative vital measurements report, compiling the various vital statistics recorded during visits to the Veteran's VA providers showed that in November 2005, his blood pressure reading was 142/90; in May 2006, it was 124/84; in June 2006, a reading of 130/87 was noted; and in November 2006, blood pressure of 141/86 was reported.

On January 2007 VA examination, the Veteran reported a history of hypertension diagnosed in 2004 and treated with HCTZ.  He reported episodic exertional chest pain, but no known history of heart, lung, or renal disease.  Blood pressure readings were taken and recorded as 126/94, 114/76, 110/80.  The examiner diagnosed essential hypertension, with no obvious secondary heart, lung, or renal disease.  His hypertension was well-controlled on his regular dosage of HCTZ.

A cumulative vital measurements report shows that in March 2007, the Veteran's blood pressure reading was 141/86; in May 2007, a reading of 132/86 was noted. 

Cumulative vital measurements reports show that in November 2007, the Veteran had a blood pressure reading of 134/90; in February 2008, it was 132/81, and in March 2008, it was 144/88.  In April 2008, blood pressure of 122/88 was recorded; in July 2008, his blood pressure taken at his private physician's showed 132/100; in February 2009, it was recorded as 132/81, and in June 2009, when seen for gastrointestinal complaints, his blood pressure was 149/112.

At the January 2010 Video Conference hearing, the Veteran testified that he experienced daily headaches due to his hypertension and that he took HCTZ daily.  He said he was usually dizzy when he woke up in the morning and often had chest pains, although he did not know what caused them.  He did not have a blood pressure cuff to take readings at home, so his only testing was done either at VA or at Wal-Mart.  He felt that his assigned rating should be increased because he never really experienced headaches until he developed high blood pressure, and the doctor told him that the headaches could well be due to his hypertension.

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), merits a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Based on the facts set forth above, the Board finds that the Veteran's initial assigned disability rating of 30 percent was appropriate for the time period prior to April 26, 2007.  For that time period, PTSD was manifest by mild symptoms such as chronic sleep impairment, anxiety, and depression, but his response times were normal and his thought processes and speech were logical and direct.  The October 2005 VA examiner described a mild degree of impairment and the February 2007 VA examiner described a moderate degree of social impairment with a mild degree of occupational impairment.  These symptoms and assessments are consistent with a 30 percent disability rating.

As of April 26, 2007, the Veteran's disability picture based on his PTSD had changed.  His mental health provider described him as "declining" and noted worsening symptoms.  At the time of the interview, he was disheveled, and he reported continuous nightmares and a fear of sleeping.  It was on that occasion when he first described suicidal ideation.  In addition, he reported difficulty controlling his anger towards his wife.  His treating psychologist's letter of June 2007 supports a finding of worsening PTSD, based on a decrease in the amount of hours he was able to work and increased severity in his depression symptoms.  Based on this evidence, the Board finds that a disability rating of 50 percent is warranted as of April 26, 2007.

The VA examination of February 11, 2008 showed a still worsened disability picture, including an increased number of therapy session, decreased ability to work, and heavy alcohol consumption.  He demonstrated short-term memory impairment and concentration problems and described low energy, low motivation, and fatigue.  The VA examiner noted that the Veteran's symptoms were "considerable to severe" in nature and that his ability to perform his job duties and maintain his employment was considerably to severely impaired.  Additional evidence shows that the Veteran had a physical altercation with his wife, and he was experiencing hallucinations in his nightmares.  At the time of the June 2009 VA examination, he reported that the last time he was physically aggressive with someone was the week before, and the examiner offered the opinion that the Veteran was having increased difficulty coping.  Based on this evidence, the Board finds that a disability rating of 70 percent was shown or approximated beginning February 11, 2008.

A still higher (100 percent) disability rating is not warranted, as the evidence does not show that the Veteran has gross impairment of thought processes or communications, persistent delusions or hallucinations, persistent danger of hurting himself or others, or an intermittent inability to perform the activities of daily living.

Finally, the Board notes that at the January 2010 Video Conference hearing, the Veteran asserted that his PTSD symptoms had worsened since his most recent VA examination in June 2009.  However, the symptoms described by the Veteran - nightmares, flashbacks, thoughts of hurting himself or others, problems with anger, and panic attacks - are consistent with the symptoms described at the June 2009 VA examination.  While the Veteran's intrusive thoughts and nightmares may have increased in frequency, the Board does not believe that an additional VA examination is warranted at this time, inasmuch as the symptoms described would not be sufficient to justify an increased disability rating.  Rather, the Board finds that a new examination is not required and a remand to arrange such an examination would result only in further delay and would not be advantageous to the Veteran.  

Right Foot Disability

The Veteran's traumatic arthritis is currently rated under a combination of Diagnostic Codes 5010 and 5284. 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by X-ray findings is rated under Diagnostic Code 5003 as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

There is no specific Diagnostic Code which describes restriction of motion of the foot.  Diagnostic Code 5284 provides ratings for residuals of foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  

The Board notes that, in addition to a 10 percent service-connected disability rating for traumatic arthritis, the Veteran also has a 10 percent service-connected disability rating for gouty arthritis.  The manifestations of the gouty arthritis include foot pain and swelling and some restriction of motion in both feet.  As the Board is unable to differentiate between the symptoms attributable to the gouty arthritis and those due to traumatic arthritis, all symptoms manifested in the right foot will be considered.

Based on the evidence set forth above, the Board finds that the 10 percent disability rating assigned for traumatic arthritis is appropriate.  The primary manifestations of the Veteran's right foot disability have been X-ray evidence of degenerative changes and painful motion or pain on standing.  Including all of the symptoms in the Veteran's right foot, even those which may be attributable to the separate service-connected disability of gouty arthritis, the disability shown is best characterized as mild.  No restriction of motion has been shown, nor any other residuals of traumatic arthritis warranting a higher disability rating.  

Although the Veteran testified that his right foot disability has worsened since the most recent VA examination in June 2009, he also testified that the worsening consisted of increased pain only.  Inasmuch as he did not indicate any increased functional impairment other than pain, the Board does not feel an additional VA examination is required.

As the preponderance of the evidence is against an increased rating, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.

Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.  

The Veteran is currently assigned a 10 percent disability rating for his hypertension.  In order to merit an increased (20 percent) disability rating, diastolic pressure which is predominantly 110 or more or systolic pressure which is predominantly 200 or must be shown.  

Based on the evidence set forth above, the Board finds that the 10 percent disability rating currently assigned is appropriate.  Throughout the appeals period, the Veteran's blood pressure readings have been predominantly less than 100, with only one recorded reading over 110.  In addition, there is no evidence that the Veteran has ever exhibited a blood pressure reading with systolic pressure of 200 or more; the highest systolic pressure shown is 149.  Thus, the criteria required for an increased disability rating have not been shown, nor have they been approximated.

Notably, the Veteran cites his headaches as evidence that an increased disability rating is warranted.  However, if the Veteran's headaches are caused or aggravated by his hypertension, they would constitute a separate disability; the possibility that such a separate disability has been manifest has been referred to the RO for appropriate action.

Inasmuch as the preponderance of the evidence is against an increased rating for hypertension, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology in regards to the Veteran's PTSD and depression, the pain in his right foot and the severity of his hypertension, to include the impact on his ability to work.  The rating criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Other manifestations of the Veteran's disabilities, such as alcohol dependence due to PTSD and headaches due to hypertension, would constitute separate disabilities, and have been referred to the RO for appropriate action on that basis.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 30 percent for PTSD prior to April 26, 2007, is denied.

A disability rating of 50 percent for PTSD is granted effective April 26, 2007, subject to the laws and provisions governing the award of monetary benefits.

A disability rating of 70 percent for PTSD is granted effective February 11, 2008, subject to the laws and provisions governing the award of monetary benefits.

A disability rating higher than 10 percent for traumatic arthritis of the right foot is denied.

A disability rating higher than 10 percent for hypertension is denied.


REMAND

The Veteran seeks service connection for glaucoma and the October 2005 VA examination diagnosed "normal tension glaucoma suspect."  However, that VA examiner did not offer an opinion regarding whether the condition had its onset in service or was otherwise related to service.  On a subsequent VA examination in July 2006, the examiner noted the Veteran's report of a corneal abrasion sustained in service and offered the opinion that the Veteran's glaucoma was less likely than not related to that injury.  However, this VA examination also did not address whether the condition of glaucoma, first diagnosed a month after service separation, had its onset in service or was otherwise related to service, as distinct from a relationship to the corneal abrasion.  As such, the opinions provided with the examinations are inadequate and another examination and/or opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

The Veteran also seeks service connection for sleep apnea and he has submitted evidence of a current diagnosis as well as lay statements that he snored excessively in service and sometimes seemed to choke in his sleep.  A review of the record shows that the Veteran has not been afforded a VA examination in regards to this claim.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, as the lay statements of the Veteran and his friends are competent evidence as to symptoms they observed in service, the low threshold standard of McLendon is met and a VA examination and opinion are warranted.

In addition, the Veteran seeks an increased disability rating for his right ear hearing loss.  At the January 2010 Video Conference hearing, the Veteran testified that the hearing loss in his right ear had worsened since the last examination in June 2009.  Based on that testimony and the fact that nearly two years have elapsed, the Board deems that another audiometric examination is warranted to determine the true nature and severity of the Veteran's hearing loss.  As an auxiliary matter, the Board notes that service connection for hearing loss in the left ear was previously denied because it did not satisfy the criteria of 38 C.F.R. § 3.385; evidence of record since that decision indicates that hearing loss in the left ear has worsened and now satisfies the criteria.  The issue was also noted above and referred to the RO for appropriate action; the Board notes it again for the record as it may impact the increased rating claim for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA optometric or ophthalmologic examination to determine whether it is at least as likely as not (approximately 50 percent chance or better) that his current normal tension glaucoma suspect was incurred in or aggravated by his military service.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (approximately 50 percent chance or better) that his current sleep apnea was incurred in or aggravated by his military service.  In stating an opinion, the examiner should address the lay statements by the Veteran and his friends that he snored loudly in service and seemed to choke or stop breathing in his sleep.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

3.  Afford the Veteran an appropriate VA audiometric examination to determine the current nature and severity of his hearing loss disability.  Audiometric test results should be furnished in a report with assigned numerical values and should not be limited to just a graph format; the Maryland CNC speech recognition test should be used.  The examiner should also address the impact of the Veteran's hearing loss on his ability to function in the workplace.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

4.  The RO should also undertake any other indicated development suggested by the development ordered above.

5.  On completion of the foregoing, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


